DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (JP2007187003).
Claim 1, Kawamura discloses a supply valve (20) which controls a supply of the viscous material to the cylinder (16);
a plunger (34) which applies a pressure to the viscous material supplied to the cylinder; 
a ball screw (38) which is movable in a same direction as a back- and-forth direction of the plunger; and 
a motor (40) which is connected to the ball screw through a power transmission mechanism (52), wherein 
the plunger and the ball screw are not connected (Figure 2; Paragraph [0014], [0026]).



Claim 3, Kawamura discloses wherein the movement of the ball screw (38) and the supply of the viscous material are performed in parallel (Paragraph [0034]).

	Claim 6, Kawamura discloses a discharge valve (22; Figure 1) which controls the discharge of the viscous material through the nozzle.

	Claim 8, Kawamura discloses wherein the discharge device includes: a supply valve (20) which controls a supply of the viscous material to the cylinder (16); 
a plunger (34) which applies a pressure to the viscous material supplied to the cylinder; 
a ball screw (38) which is movable in a same direction as a back- and-forth direction of the plunger; and 
a motor (40) which is connected to the ball screw through a power transmission mechanism (52), and 
the plunger (34) and the ball screw (38) are not connected (Paragraph [0026]) the method comprising: supplying the viscous material by opening the supply valve (20) in a state where the ball screw starts moving (Paragraph 32-34).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura as applied to claims 1 and 8 above, and further in view of Engel (US 20030132243 A1).
Claim 4, Yamamura substantially discloses the apparatus as claimed above but is silent on a photoelectric sensor which detects whether or not the viscous material is filled in the cylinder to a maximum extent.
Engel teaches a photoelectric sensor which detects whether or not the viscous material is filled in the cylinder to a maximum extent (41-43; Paragraph [0034] to [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamura with sensor as taught by Engel in order to provide further versatility in control by determining position, and rate of change of movement.

Claim 5, Yamamura substantially discloses the apparatus as claimed above but is silent on a forward position detection sensor which detects whether or not the ball screw reaches to a forward position which is positioned in the plunger side by a predetermined distance; and a backward position detection sensor which detects 
Engel teaches a forward position detection sensor which detects whether or not the ball screw reaches to a forward position which is positioned in the plunger side by a predetermined distance; and a backward position detection sensor which detects whether or not the ball screw reaches to a back ward position which is positioned by a predetermined distance from the plunger (Paragraph [0034] to [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamura with sensor as taught by Engel in order to provide further versatility in control by determining position, and rate of change of movement.

Claim 9, Yamamura substantially discloses the apparatus as claimed above but is silent on detecting whether or not the viscous material is filled in the cylinder to a maximum extent by a photoelectric sensor included in the discharge device.
Engel teaches detecting whether or not the viscous material is filled in the cylinder to a maximum extent by a photoelectric sensor included in the discharge device (Paragraph [0034] to [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamura with sensor as taught by Engel in order to provide further versatility in control by determining position, and rate of change of movement.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura as applied to claim 1 above, and further in view of Hayama (US 20150028055 A1).
Claim 7, Yamamura substantially discloses the apparatus as claimed above but is silent on a pressure sensor which is arranged in the cylinder and detects a pressure of the viscous material supplied into the cylinder.
Hayama teaches a pressure sensor (26, 38; Figure 4) which is arranged in the cylinder and detects a pressure of the viscous material supplied into the cylinder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamura with pressure sensor as taught by Hayama in order to provide improved control and accuracy of dispensing by adjusting fluid flow based on pressure values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754